Citation Nr: 0921426	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased evaluation for postoperative 
residuals of synovitis of the right knee, currently evaluated 
as 10 percent disabling.

2. Entitlement to an increased evaluation for residuals of 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from September 1966 until 
August 1967 with 17 days prior service per the DD 214.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New York, New 
York. 

This case was previously before the Board in June 2006, at 
which time the Board denied the Veteran's claims.  The 
Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 31, 2008 Memorandum Decision, with Judgment entered 
April 23, 2008, the Court vacated the Board's June 2006 
decision and remanded the case to the Board for 
readjudication in accordance with the directives set forth in 
the Court's decision.

With regard to representation, the record does not reflect 
that prior to his appeal to the CAVC, the Veteran filed a VA 
Form 21-22, Appointment of Veterans Service Organization or 
Claimant's Representative, as required under 38 C.F.R. § 
20.602, and, thus, was unrepresented.  However, apparently 
for purposes of appealing his claims to the Court, the 
Veteran appointed, Mark C. Kujawski, Attorney at Law, to 
represent him before the Court.  The Board observes that in 
March 2009, well after representing the Veteran before the 
Court, such attorney submitted evidence to the Board on the 
Veteran's behalf.  However, there is still no evidence that 
the Veteran has submitted a VA Form 21-22, Appointment of 
Veterans Service Organization or Claimant's Representative or 
a VA Form 21-22a, Appointment of Attorney or Agent as 
Claimant's Representative as required under 38 C.F.R. § 
20.603, in order for the Board to validly recognize such 
attorney as a representative for the Veteran.  Thus, for the 
purposes of this decision, the Board cannot recognize Mark. 
C. Kujawski as the Veteran's designated representative and 
the Board considers the Veteran to be unrepresented.  
Nevertheless, with respect to the issues remanded below, the 
Veteran may, at any time, file VA Form 21-22 or VA Form 21-22 
a, in order to appoint a representative for the additional 
proceedings with respect to those issues, as well as any 
future claims filed with VA. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of recent case law, including Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that the 
Veteran has not been provided adequate VCAA notice with 
regard to the issues on appeal, and that such error had not 
been shown to be nonprejudicial.  As such, the Board finds 
that the claims should be remanded for issuance of VCAA 
notification that informs the Veteran of the notice 
requirements set forth in Vazquez-Flores, including advising 
him to provide evidence demonstrating a worsening of the 
disability and the effect that worsening has on his 
employment and daily life and that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The appellant argues that VA failed to fulfill its duty to 
assist because it did not obtain his New York state worker's 
compensation file.  Efforts to obtain such information would 
be useful in adjudicating the appeal.

Additional evidence was received into the file in April 2009 
without waiver of RO consideration of such additional 
evidence.  Such records contain clinical findings relative to 
the lower extremities on physical examination, and as such, 
are pertinent to the appeal.  The RO must be afforded the 
opportunity to adjudicate the issues on appeal with 
consideration of such additional evidence prior to Board 
review.  

The record reflects that the Veteran was last examined for 
his right knee and left ankle disabilities in March 2003.  As 
the findings from these examinations may not reflect the 
current state of the Veteran's disabilities, new 
examinations, including with review of all evidence of 
record, would be useful in adjudication of the appeal.  Under 
38 C.F.R. § 3.326(a) (2008), a VA examination will be 
authorized where there is a possibility of a valid claim.  
Such information would be useful in the de novo adjudication 
of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for an increased 
rating for his service-connected right 
knee and left ankle disabilities, 
including which evidence, if any, the 
Veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The Veteran should also be informed 
of all relevant diagnostic codes (DC) for 
the disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned.

Further, the Veteran should also be 
advised to provide evidence demonstrating 
a worsening of the disability and the 
effect that worsening has on his 
employment and daily life and that should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right knee and left 
ankle disabilities since April 2002.  
Also, request that the Veteran identify 
the time frame for the filing and 
adjudication of his New York state 
worker's compensation claim.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record, as well 
as all records associated with his 
filing, and the adjudication of, his New 
York state worker's compensation claim.

3.  Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the severity of his right knee 
and left ankle disabilities.  The 
examiner should specifically indicate the 
ranges of motion of the Veteran's right 
knee and left ankle.  The examiner should 
also note the presence and degree of any 
instability upon physical examination.
 
The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the issues on appeal should be 
readjudicated, including with 
consideration of all additional evidence 
added to the record since the statement 
of the case issued in July 2004.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as indicated.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




